The plaintiff's action, begun before a justice of the peace under the landlord and tenant act, is to recover possession of land leased to the defendant at the expiration of the term, and on defendant's appeal was removed to the superior court.
The defendant claimed the land under a written contract of the plaintiff (which had been destroyed by fire), the legal effect of which he contended was to create in him a lease for the life of the plaintiff, this being the measure of her own estate, on an annual payment to her of two hundred dollars therefor.
Upon issues, which seem to have been submitted to the jury but are not set out in the record, nor, as the clerk states, on file, they found for the plaintiff, and among others, that the defendant was the plaintiff's tenant, holding possession under a lease from year to year, which had been terminated by a written notice on the last day of the year 1881.
Thereupon the defendant filed his petition, in which he alleges he understood that he acquired the premises under the contract for the full term of the lessor's life, and that, under the interpretation of its terms and in full belief that such was its legal import, he has constructed two barns and several tenant-houses on the premises — has cleared some thirty or forty acres for cultivation — has drained and manured the cleared land — and has made other valuable, substantial and permanent improvements, set out in more detail — all of which were done with the knowledge of the plaintiff and her silent acquiescence, while he regularly paid the annual rent. He asks the court to suspend the execution of the judgment until the increased value imparted to *Page 93 
the land, and the costs of these improvements, can be ascertained, and the sum he is entitled to be reimbursed for his expenditures be declared a lien on the land in favor of the defendant, and to be paid therefrom, under the provisions of the act of 1872. Bat. Rev., ch. 17, § 262 a, et seq.
The court denied the motion for a stay of execution, and refused to entertain the application, from which ruling the defendant appeals.
The proper practice, pointed out by RODMAN, J., in cases where a summary remedy before a justice is sought for the recovery of the possession of land withheld by a tenant whose term is expired, is, for the justice to ascertain if the relation of lessor and lessee existed between the parties, and, when the fact is established to his satisfaction, to proceed to hear and determine the controversy, since the latter is estopped to deny the title of the lessor, and it cannot be drawn in question. Foster v. Penry,77 N.C. 160. The same course is to be pursued upon the hearing of the cause de novo on appeal in the superior court, when the judge must pass upon the question of jurisdiction in determining the preliminary fact of tenancy. Parker v. Allen, 84 N.C. 466. The existence and termination of the lease were established before the judge holding both courts, and the consequent verdict is thus supported, upon which the judgment rests. Hahn
v. Guilford, 87 N.C. 172.
The injury then is, the relations created by the contract being those of landlord and tenant, and the error into which the defendant has fallen, arising from his misconstruction of its legal operation, can the defendant have compensation for such improvements as he has put upon the land during his occupation, as lessee, for the reason that he believed he was entitled to the possession and use during the plaintiff's life, when under his agreement he was not.
It has been repeatedly held that where, in the absence of a stipulated and fixed rent, compensation is demanded for the value of the use and occupation, or damages for detention, betterments *Page 94 
put upon the land in good faith and improving its substantial value, and not mere ornaments of matters of taste, may and should go into diminution of the claim for rent or damages, but cannot attach to the land itself.Merritt v. Scott, 81 N.C. 385. As was said in this case, the statute of 1872 was made and intended to apply to independent and adversary claims of title, so as to introduce a just and reasonable rule as to them, for which the common law did not provide. "The owner of land, who recovers it, has no just claim to anything but the land itself and a fair compensation for being kept out of possession; and if it has been enhanced in value by improvements made under the belief that he, the occupant, was the owner, this increased value he, the recovering plaintiff, ought not to take without some compensation to the other."
But no such antagonism of title exists in the present case, and the conflicting claims grow out of different interpretations put upon the same instrument, so that each possesses the same and all the information possessed by the other, and acts all of own peril. Every one is presumed to know the law, and the effect and meaning of all contracts whose terms are fixed, and the statute does not protect one from the consequences of his misconstruction of its effect. It was not for betterments put on leased land, erroneously supposed by the lessee to confer upon him a life term, when the contract is for an intermediate period, which the lessor may at his pleasure put an end to on giving the necessary notice. Such a tenant can in no proper sense be said "to have made permanent improvements" while holding the premises under a title "believed by him to be good"; for he knows what title he has, and that it is not good.
The rule is not modified by the fact that the lessor remained quiet, while the defendant was thus expending his money and labor, since he, as well as she, had the same knowledge of the provisions of the agreement, and equal means of ascertaining the extent of the interest conveyed under it. It is the misfortune of the defendant to have taken erroneous advice, or to have *Page 95 
arrived by his own reasoning at an erroneous result, as to the effect of the agreement; but it is an error for which the court can afford him no redress.
We must therefore affirm the judgment below refusing the application, and declare there is no error.
No error.                                Affirmed.